                                  Case 2:20-cv-01533-RGK-AFM Document 23 Filed 06/26/20 Page 1 of 2 Page ID #:263



                                     1

                                     2

                                     3

                                     4

                                     5

                                     6

                                     7

                                     8                     UNITED STATES DISTRICT COURT
                                     9                    CENTRAL DISTRICT OF CALIFORNIA
                                    10

                                    11   IMELDA LOZANO,                            Case No. 2:20-cv-01533-RGK (AFMx)
BRYAN CAVE LEIGHTON PAISNER LLP

  SANTA MONICA, CA 90401-2386
    120 BROADWAY, SUITE 300




                                    12                   Plaintiff,                Hon. R. Gary Klausner
                                    13            vs.                              [PROPOSED] JUDGMENT
                                    14 PHH MORTGAGE SERVICES,                      Action Filed:   December 18, 2019
                                       WELLS FARGO BANK, N.A.,                     Removed to Fed Court: February 14,
                                    15 OCWEN LOAN SERVICING LLC, and               2020
                                       DOES 1 THROUGH 35 inclusive,,               Trial Date: Not Scheduled
                                    16
                                                         Defendants.
                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27
                                    28

                                         602144887.1
                                                                       [PROPOSED] JUDGMENT
                          Case 2:20-cv-01533-RGK-AFM Document 23 Filed 06/26/20 Page 2 of 2 Page ID #:264



                             1            Having granted the Motion to Dismiss brought by Defendant PHH Mortgage
                             2   Corporation, successor by merger to Ocwen Loan Servicing, LLC and DBA PHH
                             3   Mortgage Services (“PHH” or “Ocwen”) and Wells Fargo Bank, N.A., as Trustee
                             4   for Asset Backed Funding Corporation Asset Backed Certificates, Series 2006-
                             5   OPT2’S (“Wells Fargo”) (collectively, “defendants”) and good cause appearing,
                             6            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
                             7            1.   Judgement is entered in favor of Defendant PHH Mortgage Corporation,
                             8                 successor by merger to Ocwen Loan Servicing, LLC and DBA PHH
                             9                 Mortgage Services and Wells Fargo Bank, N.A., as Trustee for Asset
                            10                 Backed Funding Corporation Asset Backed Certificates, Series 2006-
                            11                 OPT2’S; and
120 BROADWAY, SUITE 300
SANTA MONICA, CA 90401




                            12            2.   Plaintiff shall recover nothing.
    BRYAN CAVE LLP




                            13            IT IS SO ORDERED.
                            14

                            15          June 26, 2020
                                 Date: _________________                              ________________________
                            16
                                                                                        Hon. R. Gary Klausner

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27
                            28

                                 602144887.1                                  1
                                                                      [PROPOSED] JUDGMENT
